DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/03/2019.  Claims 1-17 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergeron et al. (US 7,548,549) (hereinafter “Bergeron”).
Regarding claim 1, in accordance with Bergeron reference entirety, Bergeron discloses a physical layer device (Fig. 9 and Abstract and thereinafter: “asymmetrical 1000/10 Mb/s Ethernet over coax link”) for transmitting and receiving Ethernet data (col. 19, line 49 to col. 22, line 10), comprising: 
	a transmit path (Fig. 9; path includes 902&906&910&914&922&926) including a first transmitter (Fig. 9; 910&914&922) configured to operate at a first speed (1000 Mb/s), communicate (906) with a first medium access controller (MAC) (902), and transmit first Ethernet data (1000 Mb/s Ethernet packets) from the MAC (902) on a 926) (col. 21, lines 19-25: “the asymmetric baseband link 900 provides transmission of 1000 Mb/s Ethernet packets in one direction, left to right in the diagram, from the MAC interface “L” 902 to the MAC interface “R” 904, and transmission of 100 Mb/s Ethernet packets in the other direction, right to left in the diagram, from the MAC interface “R” 904 to the MAC interface “L” 902.”); and 
	a receive path (Fig. 9; path includes 926&922&918&910&902) including a first receiver (Fig. 9; 922&918&910) configured to operate at a second speed (100 Mb/s) that is different than the first speed (1000 Mb/s), communicate (906) with the first MAC (902), and receive second Ethernet data (100 Mb/s Ethernet packets) from the cable (926) and output the second Ethernet data (100 Mb/s Ethernet packets) to the first MAC (902) (col. 21, lines 19-25: “the asymmetric baseband link 900 provides transmission of 1000 Mb/s Ethernet packets in one direction, left to right in the diagram, from the MAC interface “L” 902 to the MAC interface “R” 904, and transmission of 100 Mb/s Ethernet packets in the other direction, right to left in the diagram, from the MAC interface “R” 904 to the MAC interface “L” 902.”). 
	Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Bergeron also discloses wherein the first speed (1000 Mb/s) is greater than or equal to two times the second speed (100 Mb/s) (col. 21, lines 1000 Mb/s from left to right of the diagram and 100 Mb/s from right to left of the diagram are the speeds discussed thereat.  The speed 1000 Mb/s is greater than the speed 100 Mb/s). 
	Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Bergeron also discloses wherein the first speed is less than or equal ol. 21, line 64 to col. 22, line 5: “the asymmetric baseband link 900 provides transmission of 1000 Mb/s Ethernet packets in one direction and transmission of 100 Mb/s Ethernet packets in the other direction between standard MAC interfaces … it is assumed that asymmetrical operation, as provided with the proposed asymmetric 1000/100 Mb/s link 900 may be readily accommodated by standard MAC components, or easily adapted to them.”  From such disclosure, it is inherent that the second speed can be adapted to be greater than the first speed in a manner as claimed). 
	Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Bergeron also discloses wherein the first transmitter (Fig. 9; 910&914&922) is configured to transmit the first Ethernet data (1000 Mb/s Ethernet packets) in a first frequency range (1250 MHz) (col. 21, lines 26-48 and thereinafter, 1250 MHz is discussed.  In addition, also see discussed pertaining limited frequencies discussed at col. 20, lines 31-36 and thereinafter), and wherein the first receiver (Fig. 9; 922&918&910) is configured to receive the second Ethernet data (100 Mb/s Ethernet packets) in a second frequency range (125 MHz) that is different than the first frequency range (1250 MHz) (col. 21, lines 54-49-63 and thereinafter, 125 MHz is discussed.  In addition, also see discussed pertaining limited frequencies discussed at col. 20, lines 26-29 and thereinafter.). 
	Regarding claim 5, in addition to features recited in base claim 4 (see rationales discussed above), Bergeron also discloses a first filter (Fig. 9; 914) configured to pass the first frequency range (1250 MHz) and connected between the transmit path and the cable (912) (see Fig. 9 for connection details and description at col. 21, line 34); and a see Fig. 9 for connection details and description at col. 21, line 60). 
	Regarding claim 6, in addition to features recited in base claim 5 (see rationales discussed above), Bergeron also discloses wherein the first filter (914) is selected (922) from a group consisting of a high pass filter (914) and a first band pass filter (918), and wherein the second filter (918) is selected from a group consisting of a low pass filter (918) and a second band pass filter (914) (col. 21, lines 36-41 and thereinafter, it is disclosed the isolators 922 and 924 act as a selector allowing signals to pass between the filters 914 and 918 in the directions indicated in the diagram).  
	Regarding claim 7, in addition to features recited in base claim 1 (see rationales discussed above), Bergeron also discloses a low pass filter (918) connected to the cable (926); and a data generating device (902) connected to the physical layer device (910&914&922&918) and the low pass filter (918). 
	Regarding claim 8, in addition to features recited in base claim 1 (see rationales discussed above), Bergeron also discloses a low pass filter (918) connected to the cable (926); and a power supply (not shown; inherent) connected to the low pass filter (918) (col. 15, lines 36-45 and thereinafter, it is discussed that means to supply power is included but not shown). 
	Regarding claim 10, in accordance with Bergeron reference entirety, Bergeron discloses a network interface for transmitting and receiving Ethernet data (Fig. 9 and col. 20, line 10 to col. 22, line 10), comprising: 
100 Mb/s Ethernet packets) in a first direction (“R” to “L”) at a first speed (100 Mb/s Ethernet packets)and to transmit second data (1000 Mb/s Ethernet packets) in a second direction (“L” to “R”) at a second speed (1000 Mb/s) (col. 21, lines 19-25: “the asymmetric baseband link 900 provides transmission of 1000 Mb/s Ethernet packets in one direction, left to right in the diagram, from the MAC interface “L” 902 to the MAC interface “R” 904, and transmission of 100 Mb/s Ethernet packets in the other direction, right to left in the diagram, from the MAC interface “R” 904 to the MAC interface “L” 902.”); and  
a physical layer device (910&914&922&918) configured to output the first data (100 Mb/s Ethernet packets) to the MAC (902) and to receive the second data (1000 Mb/s Ethernet packets) from the MAC (902), wherein the first speed (100 Mb/s) is different than the second speed (1000 Mb/s) (col. 21, lines 19-25: “the asymmetric baseband link 900 provides transmission of 1000 Mb/s Ethernet packets in one direction, left to right in the diagram, from the MAC interface “L” 902 to the MAC interface “R” 904, and transmission of 100 Mb/s Ethernet packets in the other direction, right to left in the diagram, from the MAC interface “R” 904 to the MAC interface “L” 902.”).
	Regarding claim 11, in addition to features recited in base claim 10 (see rationales discussed above), Bergeron also discloses wherein the first speed is greater than or equal to two times the second speed  (col. 21, line 64 to col. 22, line 5: “the asymmetric baseband link 900 provides transmission of 1000 Mb/s Ethernet packets in one direction and transmission of 100 Mb/s Ethernet packets in the other direction between standard MAC interfaces … it is assumed that asymmetrical operation, as provided with the proposed asymmetric 1000/100 Mb/s link 900 may be readily accommodated by standard MAC components, or easily adapted to them.”  From such disclosure, it is inherent that the second speed can be adapted to be greater than the first speed in a manner as claimed). 
	Regarding claim 12, in addition to features recited in base claim 10 (see rationales discussed above), Bergeron also discloses wherein the first speed is less than or equal to one half of the second speed (col. 21, lines 1000 Mb/s from left to right of the diagram and 100 Mb/s from right to left of the diagram are the speeds discussed thereat. The speed 1000 Mb/s is greater than the speed 100 Mb/s). 
	Regarding claim 13, in addition to features recited in base claim 10 (see rationales discussed above), Bergeron also discloses wherein the MAC is compliant with IEEE 802.3 (col. 22, line 4: “standard MAC components.” And col. 1, line 25: “IEEE Standard 802.3”). 
	Regarding claim 15, in addition to features recited in base claim 12 (see rationales discussed above), Bergeron also discloses wherein the first data at the first speed comprises MII data (col. 21, lines 49-62 and thereinafter, the 100 Mb/s Ethernet format is discussed.  This format is inherent to corresponding to “MII data”) and the second data at the second speed comprises XGMII data (col. 21, lines 26-48 and thereinafter, the 1000 Mb/s Ethernet format is discussed.  This format is inherent to corresponding to “XGMII data.”). 


Allowable Subject Matter
Claims 9, 14, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1 and 10 and further limit with novel and unobvious limitation of “wherein the first receiver includes a clock recovery circuit configured to generate a recovered clock signal and wherein the first transmitter operates based on a ratio times the recovered clock signal, wherein the ratio is equal to the first speed divided by the second speed,” as recited in claim 9; “a replicating circuit configured to replicate the first data at the first speed by a ratio of the second speed over the first speed to generate replicated first data at the second speed; and a downsampling circuit configured to receive the replicated first data at the second speed, to downsample the replicated first data to recover and output the first data at the first speed to the MAC,” as recited in claim 14; “a first serialize configured to serialize the first data from the PHY to provide first serialized data; a first deserializer configured to deserialize the first serialized data from the first serializer and to output the first data at the first speed to the MAC; a second serializer configured to serialize the second data from the MAC to provide second serialized data; and a second deserializer configured to deserialize the second serialized data from the second serializer and to output the second data at the second speed to the PHY,” as recited in claims 16-17, structurally and functionally interconnected in a manner as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2004/0096004).
McClellan (US 7,720,068).
Diab (US 2010/0111081).
Diab et al. (US 2011/0280259).
Diab et al. (US 2014/0359676).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 7, 2021